UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_________________________________
                                  )
CALVIN SQUIRE,                    )
                                  )
                 Petitioner,      )
                                  )
      v.                          )                   Civil Action No. 13-0202 (KBJ)
                                  )
ISAAC FULWOOD., JR.,              )
                                  )
                 Respondent.      )
_________________________________ )


                             MEMORANDUM OPINION


      This matter is before the Court on Calvin Squire’s Complaint, which the Court

construes as a Petition for a Writ of Mandamus (“Pet.”) (ECF No. 1). The U.S. Parole

Commission has filed an Opposition to Petitioner’s petition (“Resp’t’s Opp’n”) (ECF

No. 8), and has also responded to the Court’s Order of September 20, 2013 (Resp’t’s

Resp.”) (ECF No. 12). For the reasons discussed below, the Petition will be denied.

                                  I. BACKGROUND

      In 1976, Petitioner was convicted in the Superior Court of the District of

Columbia of rape and simple assault and sentenced to five to 15 years of imprisonment.

(See Resp’t’s Opp’n, Ex. 1 (“Face Sheet”), ECF No. 8-2; id., Ex. 3 (“Warrant & Charge

Sheet”), ECF No. 8-5.) The District of Columbia Board of Parole (“Parole Board”)

paroled Petitioner on April 3, 1979; he was to remain under supervision of the Parole

Board until January 28, 1989. (See id. at 1-2; see also Face Sheet; Resp’t’s Opp’n, Ex.

2, ECF No. 8-4.)
                                           1
      On December 19, 1980, the Parole Board learned both that Petitioner had been

arrested on October 8, 1980, in Anne Arundel County, Maryland and charged “with

felony murder and other related charges,” (Pet. at 2) and that he had an outstanding

robbery warrant in Prince George’s County, Maryland. (See Warrant & Charge Sheet;

Resp’t’s Opp’n, Ex. 8 (“Prehearing Assessment”), ECF No. 8-10 at 2.) As a result, the

Parole Board issued a violator warrant on January 12, 1981, charging Petitioner with

violating the conditions of his release from D.C. custody. (See Warrant & Charge

Sheet.) Because Petitioner was in custody in Maryland at that time, the warrant was

lodged as a detainer. (Id.; see also Resp’t’s Opp’n, Ex. 5, ECF No. 8-7; id., Ex. 6, ECF

No. 8-8.)

      In January 1981, the Anne Arundel County court found Petitioner guilty of first

degree murder and use of a handgun during a felony and sentenced him to “Natural Life

and fifteen (15) years consecutive.” (Resp’t’s Opp’n, Ex. 4 (“Letter to Parole

Specialist”), ECF No. 8-6.) In July 1981, the Prince George’s County court found

Petitioner guilty of robbery with a deadly weapon and use of a handgun and imposed an

additional 20-year sentence. (Id.) The term of this latter sentence expired on October

23, 2000. (See Prehearing Assessment at 2.)

      On March 19, 2012, Petitioner was granted a new trial on his Ann Arundel

County convictions, and he “plead[ed] guilty that same day . . . as a condition of being

granted a new trial.” (Pet. at 2; see also Prehearing Assessment at 2.) On October 10,

2012, the Ann Arundel County court resentenced Petitioner to a term of life

imprisonment, suspended all but 32 years and 100 days of that sentence, credited all

time served (11,690 days), and ordered Petitioner released from Maryland custody.



                                            2
(Pet. at 2.) Because of the 1981 DC parole violator warrant, however, Petitioner was

not released, and on October 16, 2012, the violator warrant was executed. (Resp’t’s

Resp. at 3.) 1

       Petitioner’s parole revocation hearing took place on April 15, 2013, just over one

month after he initiated the instant proceedings. (See Pet.; Resp’t’s Resp. at 1.) The

Parole Commission found that Petitioner had violated the conditions of his 1979 parole

release based on his Maryland convictions. (Resp’t’s Resp., Ex. A, ECF No. 12-1 at 1.)

Accordingly, the Parole Commission revoked Petitioner’s 1979 parole, forfeited the

time Petitioner spent on parole release, and set September 16, 2013, as Petitioner’s

presumptive parole date. (Id.) Petitioner was released from custody to supervision on

September 16, 2013, and he is to remain under supervision through August 22, 2022.

(Id., Ex. B, ECF No. 12-2 at 1.)

                                   II. DISCUSSION

       When petitioner filed his petition for a writ of mandamus on February 4, 2013,

the Parole Commission had not yet conducted a parole revocation hearing. (Pet. at 3.)

He sought an order directing the Parole Commission either to conduct an immediate

revocation hearing or to release him from custody because of its failure to provide a

timely hearing. (See id.)

       The “Commission acknowledge[d] that the petitioner ha[d] not received an

institutional revocation hearing within the time contemplated by [its] regulations”

(Resp’t’s Opp’n at 5 n.6), which require that an institutional revocation hearing be

1
   In the interim, the Parole Board was abolished, see D.C. Code § 24-131(b), and the
United States Parole Commission (“Parole Commission”) was authorized to make
parole decisions for District of Columbia Code offenders. See generally D.C. Code
§ 24-404.
                                            3
conducted within 90 days of the execution of a violator warrant. See 28 C.F.R.

§ 2.101(e). 2 A delay in the revocation hearing, however, “is not itself a valid ground

for immediate release,” and instead a parolee’s “remedy . . . is an action to compel a

hearing.” Hill v. Johnston, 750 F. Supp. 2d 103, 105-06 (D.D.C. 2010); see also

Sutherland v. McCall, 709 F.2d 730, 732 (D.C. Cir. 1983) (finding that the appropriate

remedy for a delayed parole revocation hearing “is a writ of mandamus to compel

[Parole Commission] compliance . . . not a writ of habeas corpus to compel release . . .

or to extinguish the remainder of the sentence.”). The record demonstrates that

Petitioner’s revocation hearing already has taken place, and therefore he is not entitled

to mandamus relief. Nor is Petitioner entitled to habeas relief because he does not

“establish[] that the Commission’s delay in holding a revocation hearing was both

unreasonable and prejudicial.” Sutherland, 709 F.2d at 732.

                                        III. CONCLUSION

        The Court finds that Petitioner is not entitled to a writ of mandamus and,

accordingly, his Petition will be denied. An Order accompanies this Memorandum

Opinion.




DATE: November 26, 2013                         Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




2
   Apparently the delay was due in part to some “difficulty identifying the correct parole file for the
petitioner due to his name change.” (Resp’t’s Opp’n at 3.) Petitioner is also known as Calvin
Robinson and Calvin Robinson-Bey. (See id. at 1; see also Warrant & Charge Sheet; Letter to Parole
Specialist.)

                                                    4